PD-0077-15
                                                                COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                              Transmitted 7/21/2015 11:02:53 AM
     July 21, 2015                                              Accepted 7/21/2015 11:21:57 AM
                                                                                 ABEL ACOSTA
                                 PD-0077-15                                              CLERK



           TO THE COURT OF CRIMINAL APPEALS OF TEXAS

                         OF THE STATE OF TEXAS


STEVEN COLE                                                    APPELLANT
V.

THE STATE OF TEXAS                                            APPELLEE
                          Appeal from Gregg County
                       124th District Court No. 41,312-A
                                ********

                             No. 06-13-00179-CR
                            Sixth Court of Appeals
                 2014 Tex.App.LEXIS 13498, 2014 WL 7183859

                                ********
                       APPELLANT’S REPLY BRIEF
                                ********




                                          EBB B. MOBLEY
                                          State Bar # 14238000
                                          Attorney at Law
                                          422 North Center Street-Lower Level
                                          P. O. Box 2309
                                          Longview, TX 75606
                                          Telephone: 903-757-3331
                                          Facsimile: 903-753-8289
                                          ebbmob@aol.com
                                          ATTORNEY FOR APPELLANT
                                          TABLE OF CONTENTS
                                                                                                                  Page

TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2

REPLY TO QUESTIONS ONE AND TWO . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3-4
       The Court of Appeals conducted a proper analysis of possible
     exigent circumstances justifying a warrantless blood draw.


REPLY TO QUESTION THREE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4
        That a warrantless blood draw pursuant to Texas Transportation
     Code §724.012(b) violates the Fourth Amendment has been established
     in Villarreal v. State, No. PD-0306-14, slip op. 11/26/14, reh’g granted.
REPLY TO QUESTION FOUR . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5-6
     There is no good faith exception to the Fourth Amendment
   requirement for a warrantless blood draw in Texas.

PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7
CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7




                                                            1
                                       INDEX OF AUTHORITES

Cases

Davis v. Mississippi, 394 U.S. 721, 724 (1969) . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
Davis v. United States, 131 S. Ct. 2419, 2427 (2011) . . . . . . . . . . . . . . . . . . . . . . . .5

Douds v. State, 434 S.W.3d 842, 861 (Tex.App. - Houston [14th Dist.]
     2014, (en banc) (pet. granted). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5

Howard v. State, 617 S.W.2d 191, 193 (Tex.Crim.App. 1979)
    (op. on reh’g) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5

Mapp v. Ohio, 367 U.S. 643, 655 (1961) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
Missouri v. McNeely, 133 S. Ct. 1552 (2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3

State v. Villarreal, PD-0306-14, reh’g granted. . . . . . . . . . . . . . . . . . . . . . . . . . . 1,4
Statutes

Code of Criminal Procedure Art. 38.23(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
Transportation Code §724.012(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1




                                                          2
                   REPLY TO QUESTIONS ONE AND TWO

      The Court of Appeals conducted a proper analysis of possible exigent

circumstances justifying a warrantless blood draw.
                                    ARGUMENT

      In Missouri v. McNeely, 133 S. Ct. 1552, the Supreme Court considered and
rejected Missouri’s claim that “so long as the officer has probable cause and the blood

test is conducted in a reasonable manner, it is categorically reasonable for law

enforcement to obtain the blood sample without a warrant.” 133 S. Ct. at 1560-61.
The McNeely Court refused to recognize a per se exigency justifying a warrantless

search and held, “consistent with general Fourth Amendment principles, that
exigency in this context must be determined case by case based on the totality of the
circumstances.” Id. at 1556.

      McNeely reaffirmed that a warrantless search of a person for the purpose of
gathering evidence in a criminal investigation can be justified “only if it falls within

a recognized exception” to the warrant requirement, and that this principle applies to
compulsory blood collection during a DWI investigation. Id. At 1558; The Court
did not hold that dissipation of a substance in the bloodstream creates a per se

exigency . . . in all drunk driving cases.
      The State called Justin Schwane as a toxicology expert to describe his

analysis performed on a blood sample from Respondent. The substance in question

was only methamphetamine, not alcohol. Schwane’s testimony is replete with

references to “therapeutic” dosages of methamphetamine in the sample. 4 RR 15, 20,

21, 22, 24, 25. He could not say that Steven Cole was intoxicated. 4 RR 22.

      Would a significant delay in testing negatively affect the probative value of the

test results?   There is no evidence in this case about the dissipation rate of

methamphetamine in the blood or the effect of delay in drawing a sample.


                                             3
                        REPLY TO QUESTION THREE
      That a warrantless blood draw pursuant to Texas statutes violates the Fourth

Amendment has been established by State v. Villarreal, No. PD-0306-14, reh’g
granted.

                                    ARGUMENT

      In State v. Villarreal, PD-0306-14, slip op. 11/24/14, reh’g granted, this Court

held the implied consent and mandatory blood draw statutes in the Transportation
Code do not create an exception to the Fourth Amendment warrant requirement to

permit a warrantless taking of blood.

      The issue in Villarreal focuses on validity of consent as a statutory exception
to the Fourth Amendment requirement for a search warrant.

      In this case the issue is on the exigent circumstance exception to the search
warrant requirement. The State does not challenge the “totality of the circumstances”

balancing test approved in McNeely.
      The question of exigency comes out of the facts at bar hinges on the substance
involved - methamphetamine - and its dissipation rate in the blood of the driver.

There is no evidence of this process in the trial record.




                                          4
                         REPLY TO QUESTION FOUR
      There is no good faith exception to the Fourth Amendment requirement for a

warrantless blood draw in Texas.
                                    ARGUMENT

      The State seeks to involve the “good-faith reliance” exception to the Fourth

Amendment to avoid suppression of the blood test results in this case. The
opinion below discusses both the federal and Texas good-faith exceptions.

      The exclusionary rule is not found anywhere in the United State’s Constitution.
Rather, it is a court-created remedy for violations of the Fourth Amendment. The

United States Supreme Court held that “all evidence obtained by searches and

seizures in violation of the Constitution is, by that same authority, inadmissible in a
state court.” Mapp v. Ohio, 367 U.S. 643, 655 (1961). “The exclusionary rule was
fashioned as a sanction to redress and deter overreaching governmental conduct

prohibited by the Fourth Amendment.” Davis v. Mississippi, 394 U.S. 721, 724
(1969). The exclusionary rule is a “last resort” sanction designed to deter police

misconduct. Davis v. United States, 131, S. Ct. 2419, 2427 (2011).
             Unlike the federal rule, the Texas good-faith exception is a statutory rule
that provides an exception to the exclusion of unlawfully obtained evidence only if
the law enforcement officer was “acting in objective good faith reliance upon a

warrant issued by a neutral magistrate based on probable cause.” CODE CRIM.

PROC. art. 38.23(b); see Douds v. State, 434 S.W.3d 842, 861 (Tex.App. - Houston
[14th Dist.] 2014, (en banc) ( pet. granted). The Texas “Court of Criminal Appeals

has previously rejected an effort to broaden the [Texas] good-faith exception using

federal precedent . . .” Douds, 434 S.W.3d at 861-62 (citing Howard v. State, 617
S.W.2d 191, 193 (Tex.Crim.App. 1979) (op. on reh’g) (declining to apply federal

good-faith doctrine to Texas statutory good-faith exception)). Since “the Texas good

                                           5
faith exception is more limited than the scope of its federal counterpart . . . an

officer’s good faith reliance on the law or existing precedent is not recognized as an

exception to the Texas exclusionary rule.”

      The State seeks a harm analysis in the event that the warrantless blood draw at
bar is found wanting. Such an analysis was performed by the majority opinion below

at pp. 21.22.




                                          6
                              PRAYER FOR RELIEF

      Respondent respectfully requests this Honorable Court affirm the judgment of

the Court of Appeals.


                                        Respectfully submitted,

                                        EBB B. MOBLEY
                                        Attorney at Law
                                        422 North Center Street-Lower Level
                                        P. O. Box 2309
                                        Longview, TX 75606
                                        Telephone 903-757-3331
                                        Facsimile 903-753-8289
                                        ebbmob@aol.com


                                        /s/ EBB B. MOBLEY
                                        EBB B. MOBLEY
                                        Attorney for Appellant
                                        State Bar License # 14238000


                        CERTIFICATE OF COMPLIANCE
      I certify that this reply brief contains 6083 words according to the computer
program used to prepare the document.

                                         /s/ EBB B. MOBLEY
                                        EBB B. MOBLEY


                          CERTIFICATE OF SERVICE

       I certify that a copy of this reply brief was provided to Gregg County Assistant
District Attorney Zan Brown, 101 East Methvin, Suite 333, Longview, Texas 75601,
and to the Office of the State Prosecuting Attorney, P.O. Box 12405, Austin, Texas
78711 on the 21st day of July, 2015, by efile.


                                        /s/ EBB B. MOBLEY
                                        EBB B. MOBLEY,
                                        Counsel for Appellant Steven Cole




                                          7